IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-50831
                          Conference Calendar



THOMAS CLINTON MARTIN,

                                           Petitioner-Appellant,

versus

ROBERT MILES,

                                           Respondent-Appellee.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. A-01-CV-333-JN
                          --------------------
                             April 10, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Thomas Clinton Martin, federal prisoner # 59848-079, appeals

the district court’s dismissal of his 28 U.S.C. § 2241 petition,

in which he sought to challenge the legality of his sentence.      A

28 U.S.C. § 2241 petition that attacks custody resulting from a

federally imposed sentence may be entertained if the petitioner

establishes that the remedy provided for under 28 U.S.C. § 2255

is inadequate or ineffective to test the legality of his

detention.     Reyes-Requena v. United States, 243 F.3d 893, 904

(5th Cir. 2001).    The “savings clause” of 28 U.S.C. § 2255 that

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-50831
                               -2-

preserves the 28 U.S.C. § 2241 remedy “applies to a claim (i)

that is based on a retroactively applicable Supreme Court

decision which establishes that petitioner may have been

convicted of a nonexistent offense and (ii) that was foreclosed

by circuit law at the time when the claim should have been raised

in the petitioner’s trial, appeal, or first § 2255 motion.”      Id.

Section 2255 is not inadequate merely because a habeas petitioner

cannot meet the requirements for filing a successive motion.

Tolliver v. Dobre, 211 F.3d 876, 878 (5th Cir. 2000).   Martin

fails to satisfy the requirements of the savings clause or to

show that the remedy provided by 28 U.S.C. § 2255 is otherwise

inadequate.

     The judgment is AFFIRMED.